Citation Nr: 1541524	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  09-27 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in the September 2003 rating decision that assigned a 40 percent disability rating for each of the Veteran's service-connected ankle disabilities.

2.  Entitlement to a disability rating in excess of 40 percent for a service-connected left ankle disability, to include on an extraschedular basis.

3.  Entitlement to a schedular disability rating in excess of 40 percent for a service-connected right ankle disability, to include on an extraschedular basis.

4.  Entitlement to a disability rating in excess of 10 percent for a service-connected left heel spur.

5.  Entitlement to a disability rating in excess of 10 percent for a service-connected right heel spur.

6.  Entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected bilateral ankle disability.

7.  Entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 1996, which included service in the Persian Gulf.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of multiple  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2011.  A transcript of the hearing is in the Veteran's file. 

In February 2013, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a July 2013 rating decision, the RO granted service connection for hematuria.  Because the Veteran has been granted the full benefit he sought, his claim of service connection for hematuria is no longer on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issues of entitlement to a disability rating in excess of 10 percent for a service-connected left heel spur, entitlement to a disability rating in excess of 10 percent for a service-connected right heel spur, entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected bilateral ankle disability and entitlement to service connection for peripheral neuropathy, to include as secondary to diabetes mellitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the time of the September 2003 rating decision, reasonable minds could disagree as to whether the Veteran's ankle disabilities were manifested by symptoms that more closely approximated nonunion of the tibia or fibula, with loose motion, requiring a brace.

2.  There was no CUE in the September 2003 rating decision assigning a 40 percent rating to each service-connected ankle.

3.  The Veteran is in receipt of the maximum allowable schedular rating for his service-connected left ankle and service-connected right ankle disabilities.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision that granted a 40 percent disability rating for each of the Veteran's service-connected ankle disabilities did not contain CUE; accordingly, the 40 percent rating for each service-connected ankle disability is restored.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 (2003); 38 C.F.R. § 3.105 (2015).

2.  The criteria for a disability rating in excess of 40 percent for a left ankle disability, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274 (2015).

3.  The criteria for a disability rating in excess of 40 percent for a right ankle disability, to include on an extraschedular basis, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2015).  The Board notes that the Veteran was not provided this notice prior to the initial adjudication of this claim; however, his claim was adjudicated by the Board and readjudicated by the RO with an issuance of a supplemental statements of the case.  As such, any timing error regarding the notice has been cured and there is no prejudice to the Veteran.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.

The Veteran was provided a VA medical examinations in September 2008, February 2010 and May 2013.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The report are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanations.  Thus, VA's duty to assist has been met.


II. Analysis

A. Clear and Unmistakable Error

In an April 2009 rating decision, the RO proposed to decrease the rating for each of the Veteran's service-connected ankle disabilities from 40 percent to 20 percent based on CUE in a September 2003 rating decision.  The Veteran was provided proper notice of this action pursuant to 38 C.F.R. § 3.105 in an April 2009 letter.  The RO implemented the decrease, effective September 1, 2009, in a June 2009 Decision Review Officer Decision.  

The Board will address whether the action decreasing the Veteran's ankle ratings based on CUE was proper.

A previous determination which is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed.  For the purpose of authorizing benefits, a rating or other decision that constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  Even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

There is a three-part test to determine whether a prior decision was based on CUE: (1) either the correct facts, as the facts were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, had the error not been made, the outcome would have changed; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

In September 2003, the RO granted a 40 percent disability rating for each of the Veteran's service-connected ankle disabilities under Diagnostic Code 5262 on the basis of nonunion and loose motion of the tibia and fibula requiring a brace.  The September 2003 rating decision noted that the July 2003 VA examination report reflected that the Veteran had pain and effusion on examination with significant arthritis in the ankles shown on x-ray imaging.  There was no lateral or medial instability, but the Veteran's gait was markedly antalgic without the double-upright braces on.  It was noted he wore the braces in a locked position and used a crutch.  There was no ankylosis of the ankle.  

Although the evidence at the time of the September 2003 rating decision did not show nonunion and loose motion of the tibia and fibula, the Veteran did have markedly antalgic gait without the use of his double-upright braces.  The record showed that the Veteran braces constantly in a locked position and used a crutch for ambulation.  The examiner noted that the Veteran had "pretty significant arthritis" of his ankles.  

Based on these findings that were known at the time of the September 2003 rating decision, the Board cannot say that reasonable minds could not disagree as to whether the Veteran's severe symptoms in both ankles requiring constant use of locked braces and a crutch more closely approximated the criteria of having nonunion and loose motion of the tibia and fibula requiring a brace.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Because reasonable minds could disagree as to whether the Veteran's symptoms more nearly approximated the criteria for a 40 percent disability rating in each ankle, the Board finds that there was no CUE in the September 2003 rating decision that assigned 40 percent disability ratings for each service-connected ankle disability.  38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5262 (2003); 38 C.F.R. § 4.7.

Consequently, the September 2003 rating decision's award of a 40 percent disability rating for each of the Veteran's service-connected ankles is restored.  

B. Increased Rating

As noted above, in a rating decision issued in September 2003, the RO assigned 40 percent disability ratings for the Veteran's service-connected left ankle and service-connected right ankle disabilities.  The Veteran's ankle disabilities were rated under Diagnostic Code 5262 for impairment of the tibia and fibula.  

Subsequently, the Veteran submitted a claim for an increased rating in excess of 40 percent for his service-connected left ankle and service-connected right ankle disabilities in July 2008.  In an April 2009 rating decision, the RO proposed to reduce the Veteran's service-connected left ankle and service-connected right ankle disabilities to 20 percent disabling and rate them under Diagnostic Code 5271 for limitation of motion of the ankle.  In a June 2009 rating decision, the reduction was made effective, beginning September 1, 2009.  The Veteran disagreed with the reduction.  

In this decision, the Board finds that the Veteran's 40 percent disability ratings for his left and right ankle disabilities must be restored.  Therefore, the Board believes that the issues of increased ratings for the bilateral ankle disabilities is best characterized as whether disability ratings in excess of 40 percent are warranted.  

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for loss of time from work proportionate to the severity of the disability.  38 C.F.R. § 4.1.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Id.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2015); see also 38 C.F.R. §§ 4.45, 4.59 (2015).
Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

The Veteran seeks a higher evaluation for his service-connected left ankle and right ankle disabilities.  His disabilities are currently evaluated as 40 percent disabling.

Under Diagnostic Code 5262, a maximum 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion that requires a brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2015).  

Diagnostic Code 5271 provides a 10 percent rating for moderate limitation of motion of the ankle, and a maximum 20 percent rating for marked limitation of motion of the ankle.  

The normal range of ankle motion is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

Words such as "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6. 

Other diagnostic codes relating to the ankle are: Diagnostic Code 5270 which assigns a 20 percent evaluation for ankylosis of the ankle in plantar flexion, less than 30 degrees.  A 30 percent evaluation is assigned for ankylosis of the ankle in plantar flexion, between 30 and 40 degrees, or in dorsiflexion, between zero and 10 degrees.  A maximum 40 percent evaluation is assigned for ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with an abduction, adduction, inversion or eversion deformity.

Diagnostic Code 5272 assigns a 10 percent evaluation for ankylosis of the subastragalar or tarsal joint in good weight-bearing position, and assigns a 20 percent evaluation for ankylosis of the subastragalar or tarsal joint in poor weight-bearing position.  

Diagnostic Code 5273 assigns a 10 percent evaluation for malunion of the os calcis or astraglus with moderate deformity, and assigns a 20 percent evaluation with marked deformity. 

Diagnostic Code 5274 assigns a 20 percent evaluation for astragalectomy. 

The Veteran was afforded a VA examination in September 2008.  He reported using double upright braces for ankle support for approximately 10 years.  The Veteran noted that he experienced ongoing ankle pain with flare-ups occurring when standing or walking greater than 30 minutes.  He indicated that pain was around 5 or 6 daily, but at a 10 during flare-ups.  He noted that flare-ups occurred 3 to 4 times a week.  He noted that his ankles did not allow him to do activities of daily life.  

Upon examination, the Veteran's range of motion for the left ankle was zero degrees for dorsiflexion and 15 degrees for plantar flexion.  The Veteran's range of motion for his right ankle was zero degrees for dorsiflexion and 15 degrees for plantar flexion.  There was objective evidence of pain, but no limitation of motion for each ankle.  Bilaterally, there was tenderness to palpation in the sinus tarsi, as well as medial and lateral joint lines.  His dorsalis pedis was at +2 and his ankle alignment was at 0 degrees.  There was no varus or valgus found when resting or standing on his toes bilaterally. 

X-rays of the left ankle showed 2 medial malleolar screws intact, as well as loss of joint space in the tibiotalar joint, and the talocalcaneal joint with only positive osteophytes.  X-rays of the right ankle showed loss of tibiotalar joint space anterior osteophytes. 

The Veteran was afforded a VA examination in February 2010.  He reported daily pain in his ankles as 8 out of 10.  He noted that the left ankle was a 10 out of 10 during daily flare-ups and his right ankle was a 9 out 10 and hurt less frequently.  He noted using bilateral upright braces and medial straps.  He noted that he did not wear them while driving.  He also noted using a cane.  He stated the could walk less than 15 minutes for less than 50 feet.  He noted that the pain was made worse by standing.  He noted that the pain came both with rest and weightbearing.  The Veteran noted tingling in his lower legs.

Upon examination, the examiner found active plantar flexion and dorsiflexion, and long toe extension.  The Veteran's left ankle showed tenderness to palpation along the anterior joint line, especially medially and tenderness posteromedially around the area of his posterior tibial tendon.  No ankle effusion was present.  His range of motion was 0 degrees for dorsiflexion and 30 degrees for plantar flexion.  Repetition caused pain.  His alignment was the general amount of valgus and he had good inversion and eversion stability.  The Veteran's right ankle showed good alignment and a little valgus with tenderness.  His range of motion was 2 to 5 degrees for dorsiflexion and 40 degrees for plantar flexion.  Inversion and eversion stability was good, but caused pain.  

A March 2011 lay statement from the Veteran's co-worker, R.H., noted that he had observed limping and stiffness when the Veteran walked and swelling in both ankles.  He also noted the Veteran's daily complaints of ankle pain.

The Veteran was afforded a VA examination in May 2013.  The Veteran reported that activity made the ankle pain and flare-ups worse.  The Veteran's range of motion, bilaterally, was 10 degrees for dorsiflexion and 30 degrees for plantar flexion.  Pain began at the endpoints.  The Veteran was able to complete repetitive motion.  The measurements remained the same, except for the left ankle plantar flexion which was indicated as "other."  It was noted, however, that the Veteran did not have additional limitation of motion following repetitive use.  Functional loss was found in both ankles at less movement than normal, weakened movement, pain on movement and disturbances of locomotion.  Pain on palpation was noted.  The Veteran's muscle strength was a 4 out of 5.  No ankylosis was found.

The Veteran is currently assigned a 40 percent disability rating for his left ankle and right ankle disabilities.  As noted, 40 percent is the maximum rating available under the applicable diagnostic codes for the ankle.  Additionally, the symptoms of the Veteran's left and right ankle disabilities do not include ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion at os calcis or astragalus, nor has the Veteran had an astragalectomy.  As a result of the Veteran not exhibiting the proceeding symptomology, additional, separate ratings for the Veteran's ankle disability are not warranted.  As the Veteran is currently assigned the maximum schedular rating for an ankle disability, the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, supra, are not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 1997).

Extraschedular Rating

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular rating is, therefore, adequate, and no referral is required.

In the second step of the inquiry, however, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  38 C.F.R. § 3.321(b)(1) (2015). 

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the first Thun element is not satisfied.  During the pendency of the appeal, the Veteran's service-connected left ankle and service-connected right ankle have been manifested by signs and symptoms such as limitation of motion, pain, weakness and tenderness, which impair his ability to stand or walk for long periods of time.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the ankle provide disability ratings on the basis of limitation of motion and overall impairment.  See, e.g. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by limitation of motion, instability, pain, weakness, stiffness, lack of endurance, and tenderness, even with the use of assistive devices such as braces.  In short, there is nothing exceptional or unusual about the Veteran's left ankle disability and right ankle disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

As the schedular rating criteria reasonably describe the severity and symptoms of the Veteran's ankle disabilities, referral for extraschedular consideration is not required.  In addition, an exceptional disability picture is also not shown when the Veteran's disabilities are considered in the aggregate.  See Johnson v. McDonald, 762 F.3d 1362  (Fed. Cir. 2014).

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such is raised by the record.  At his September 2008 VA examination, the Veteran reported not being able to demonstrate what the students he taught needed to do.  The February 2010 VA examiner noted that the Veteran's condition caused trouble with his job.  The Veteran submitted a lay statement from a co-worker dated in March 2011.  R.H. noted that the Veteran had taken sick days from work and was unable to process, issue and deliver supplies.  Although the Veteran reportedly has missed some time from work due to his ankle pain, impact on employability is to be expected with the relatively high disability ratings he has for each ankle.  The Veteran has not contended, and there is no evidence of record showing, that his ankle conditions render him unable to obtain and maintain substantially gainful employment as he is currently gainfully employed.  Accordingly, a TDIU claim has not been raised, and no action pursuant to Rice is necessary.


ORDER

There was no clear and unmistakable error in the September 2003 rating decision that awarded a 40 percent disability rating for each of the Veteran's service-connected ankle disabilities; restoration of the 40 percent ratings, effective September 1, 2009, is granted.

Entitlement to a disability rating in excess of 40 percent for a service-connected left ankle disability is denied.

Entitlement to a disability rating in excess of 40 percent for a service-connected right ankle disability is denied.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the Veteran's claims remaining on appeal.

Regarding the Veteran's claims for increased ratings for his service-connected left heel spur and his service-connected right heel spur, in its February 2013 decision and remand, the Board requested that the AMC/RO issue a statement of the case (SOC) regarding these issues.  A review of the record, however, does not reflect that a SOC was issued, but rather, the claim was addressed in the July 2013 supplemental statement of the case (SSOC). 

Governing regulations provide that a SSOC may not be used to announce a decision by the agency of original jurisdiction on an issue not previously addressed in a SOC.  38 C.F.R. § 19.31(a) (2015).  Therefore, the Board must again remand the issues because the evidence does not reflect substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the Veteran's claim for service connection for diabetes mellitus, to include as secondary to the service-connected bilateral ankle disability, a review of the Veteran's claims file reflects that some of his service treatment records have not been obtained.  In appeals where a veteran's service treatment records are unavailable, there is a heightened obligation to assist the appellant in the development of the case, a heightened obligation to explain findings and conclusions, and a heightened duty to consider carefully the benefit of the doubt rule.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); see also Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (citing O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).

At his March 2011 Board hearing, the Veteran stated that he was first diagnosed with diabetes while in service.  He noted experiencing blurred vision and frequent urination during service.

A May 2011 private treatment record reflects that the Veteran reported experiencing symptoms related to diabetes while in service.  The private examiner stated that due to the Veteran's infrequent visits to sick call, the disability "could have gone undetected."  

The Veteran has also submitted lay statements, including correspondences from fellow service members, who report their recollection, in approximately 1991, of the Veteran's in-service diabetes mellitus diagnosis during his active duty service.

Pursuant to the Board's February 2013 decision and remand, the Veteran underwent a VA examination in May 2013.  The examination report shows that he was diagnosed with diabetes mellitus, type II.  It was noted that the Veteran did not require regulation of activities as part of medical management of his diabetes disability.  The examiner opined that the Veteran's diabetes mellitus, type II was less likely as not related to service or aggravated by his service-connected ankle disabilities as his diabetes was diagnosed after separation from service. 

The Board finds that the May 2013 medical opinion is inadequate.  The VA examiner did not consider the lay statements submitted by the Veteran and his friend's regarding the onset and continuity of symptoms, to include statements submitted in December 2000 and February 2001 in which the Veteran asserts that his weight gain has resulted from his service-connected ankle disabilities which has been caused his diabetes mellitus.  In addition, the examiner provided no rationale for why the fact that the disability, having been diagnosed after separation from service, would make it less likely than not that it was caused or aggravated by his service-connected bilateral ankle disabilities.

As such, an additional examination to determine whether there is a direct or secondary nexus between the Veteran's current diabetes mellitus, his active duty service, and his service-connected bilateral ankle disabilities must be obtained.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  

Regarding the Veteran's claim for service connection for peripheral neuropathy, to include as secondary to diabetes mellitus, the Board finds that the issue is inextricably intertwined with the issue of entitlement to service connection for diabetes mellitus, to include as secondary to the service-connected bilateral ankle disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the Board must defer adjudication of the peripheral neuropathy, pending resolution of the inextricably intertwined diabetes mellitus issue.

Lastly, relevant ongoing medical records should be requested.  38 U.S.C.A. § 5103A(c) (West 2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran a SOC on the issues of entitlement to a disability rating in excess of 10 percent for a service-connected left heel spur and entitlement to a disability rating in excess of 10 percent for a service-connected right heel spur.  The Veteran and his representative must be clearly advised of the need to file a substantive appeal if the Veteran wishes to complete an appeal of the issues.  If, and only if, an appeal of the issues is perfected, return the appeal to the Board.

2.  Physically or electronically obtain VA treatment records dating since June 2013 from the Ann Arbor VA Medical Center and the Memphis VA Medical Center.  If no relevant records exist, the claims file should be annotated to reflect such, and the Veteran notified of such.

3.  Schedule the Veteran for a VA examination with a different VA examiner from the one that conducted the May 2013 VA examination to determine the nature and etiology of his current diabetes mellitus disability, to include as secondary to his service-connected bilateral ankle disabilities.  The entire claims file must be reviewed by the examiner.

After review of the record, the examiner should address the following: 

a) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current diabetes mellitus disability is etiologically related to service? 

b) If not, is it at least as likely as not (50 percent or greater probability) that the Veteran's current diabetes mellitus disability was caused or aggravated by the Veteran's service-connected bilateral ankle disabilities?

The examiner must address both causation and aggravation.  If aggravation is found, the examiner must attempt to establish a baseline level of severity of the diagnosed diabetes mellitus disability prior to aggravation by the service-connected bilateral ankle disabilities.

In addition, the examiner must address the lay statements provided by the Veteran and his friend's regarding the onset and continuity of symptoms of his claimed diabetes mellitus disability and the Veteran's contentions that his weight gain has resulted from his service-connected ankle disabilities which has in turn caused his diabetes mellitus.  The examiner should also discuss the VA examination report dated in October 1999 and VA treatment note dated in December 2000 which attributes the Veteran's overweight status to his service-connected ankle disabilities and references the Veteran's 40-pound weight gain following his March 2000 left ankle surgery, as well as his recent onset diabetes mellitus, respectively.  

The examiner must provide complete rationales for all opinions and conclusions reached. 

4.  Finally, readjudicate the issues on appeal.  If and only if entitlement to diabetes mellitus is granted, the RO must readjudicate the issue of entitlement to service connection for peripheral neuropathy, to include on a secondary basis.  If the benefits sought remain denied, issue a SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


